Citation Nr: 0523464	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00-09 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1982 to 
July 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran was afforded an informal hearing conference in 
July 2000. The veteran testified before the undersigned at a 
November 2003 hearing at the RO. A transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its prior September 2004 Remand, the Board directed the 
RO to obtain additional medical records, and to make 
arrangements for the veteran to be afforded a VA examination 
to determine the nature and etiology of the claimed 
hypertension condition. 

The RO requested that service medical records of treatment 
at Fort McClellan be requested from the National Personnel 
Records Center (NPRC).  The response was that all available 
records had been sent previously to the RO.  It is noted 
that there are some records on file from Fort McClellan.  
Thus, further development of this matter seems futile.  All 
available records have apparently been obtained.

The Board also notes that the veteran was afforded a VA 
examination in April 2005. Although review of the C file is 
noted, the examiner erroneously stated that the veteran had 
been diagnosed with hypertension since early 1988, and was 
already service-connected for hypertension, which is not the 
case. The examiner appeared to recite the veteran's 
contentions that his hypertension was initially diagnosed in 
1988, without adequate basis or rationale for the statement. 

Although the examiner responded affirmatively to the 
question as to whether there is clinical evidence of 
hypertension, the examiner failed to respond to the 
remaining questions as to its likely date of onset and the 
relationship, if any, of elevated blood pressure readings in 
service and chest pains in service to the current diagnosis 
of hypertension.  This opinion as to etiology is crucial to 
the outcome of the case.  Consequently, the Board has 
determined that the April 2005 medical opinion is not 
adequate for adjudication purposes, the requested 
development has not been completed, and corrective action 
must be undertaken prior to entry of a Board decision. See 
Stegall v. Brown, 11 Vet. App. 268 (1998).

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the veteran's claim.

Although, in a March 2001 VCAA letter, the RO informed the 
veteran of the evidence and information necessary to 
substantiate the claim, the veteran has not been properly 
apprised of the medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, which portion, if any, of the evidence is to be 
provided by him, and which part VA will attempt to obtain on 
his behalf. Additionally, more recent legal precedent also 
require that he be informed to submit all evidence on the 
claim that he has in his possession. See 38 C.F.R. § 3.159. 
The Board has concluded that these most recent legal 
precedents have not been satisfied by the information so far 
provided.  As the matter needs other development, more 
comprehensive information will be provided.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should issue a letter to the 
appellant providing him with the 
notice required under 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (2004). 
See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and other appropriate 
legal criteria.  Specifically, he 
should be told to provide any 
information that he has in his 
possession pertinent to the claim.

2.	The claims file should then be 
returned to the same physician who 
provided the most recent April 2005 VA 
examination. If that physician is no 
longer available, the RO should 
arrange for another physician with 
appropriate expertise to review the 
claims folder, and note such review in 
the examination report. 

3.	Based on this review, including 
service medical records, all prior 
examinations, and prior Remand, the 
physician is asked to provide an 
opinion as to the etiology of the 
veteran's hypertension. Any 
significance of elevated blood 
pressure readings/chest pain in 1988 
or at any other times should be 
addressed, and the most likely date of 
onset of hypertension should be 
provided. Supporting rationale for all 
opinions expressed must be provided.

4.	If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




